                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                           NORTHEASTERN DIVISION
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     )
                                     )   Civil Action No. 2:21-cv-00012
v.                                   )
                                     )   Magistrate Judge Alistair Newbern
                                    )
CUMBERLAND COUNTY,                   )   JURY DEMAND
TENNESSEE,                           )
                                    )
      Defendant.                     )
____________________________________)

                             [PROPOSED] CONSENT DECREE

I.      INTRODUCTION

        This action was brought by Plaintiff United States of America (“United States”) against

Defendant Cumberland County, Tennessee (“Cumberland County”) to enforce the provisions of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”),

following the United States’ receipt from the Equal Employment Opportunity Commission

(“EEOC”) of charges of discrimination timely filed by Charging Party 1, Charging Party 2,

Charging Party 3, and Charging Party 4 (collectively, “the Charging Parties”) against

Cumberland County. This Court has jurisdiction over this action under 42 U.S.C. § 2000e-5(f)

and 28 U.S.C. §§ 1331 and 1345.

        In its complaint, the United States alleges that Cumberland County discriminated against

the Charging Parties and similarly situated female employees of the Solid Waste Department on

the basis of sex when they were subjected to sexual harassment by their supervisor, the former

Director of the Solid Waste Department, in violation of Title VII. The United States further



                                                1

     Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 1 of 12 PageID #: 46
alleges that Cumberland County retaliated against Charging Party 1 for complaining about the

harassment to the EEOC.

         The United States and Cumberland County, desiring that this action be settled by this

Consent Decree (“Decree”) without the burdens and risks of protracted litigation, agree that this

Court has jurisdiction over the Parties and the subject matter of this action. This Decree, being

entered into with the consent of the Parties, shall not constitute an adjudication or finding on the

merits of the case, nor be construed as an admission of liability by Cumberland County.

         Subject to the Court’s approval of this Decree, the Parties waive findings of fact and

conclusions of law on the merits of this case and further agree to entry of this Decree as a final

and binding agreement between them with regard to all claims asserted in the United States’

complaint.

II.      FINDINGS

         Having examined the terms and provisions of this Decree, the Court finds that it has

jurisdiction over the subject matter of and the Parties to this action; and in resolution of this

action, the Parties hereby AGREE and the Court expressly APPROVES, ENTERS, and

ORDERS the following:

III.     PARTIES AND DEFINITIONS

1.       “Days” refers to calendar days, not business days, unless otherwise stated.

2.       “Date of entry of this Decree” is the date on which the Court signs and enters this Decree

         as a final order of the Court.

3.       For purposes of this Decree, “employee” or “employees” refers to (a) anyone hired to

         work for Cumberland County, regardless of whether (i) they work on a part-time or full-




                                                   2

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 2 of 12 PageID #: 47
        time basis, (ii) their employment is temporary, or (iii) they are deemed “exempt” or “non-

        exempt,” and (b) anyone assigned to perform community service for the County. 1

4.      “Party” or “Parties” refers to the United States and/or Cumberland County.

5.      “Policy” refers to the Cumberland County Sexual Harassment Policy, contained within

        the Cumberland County Personnel Policy/Employee Handbook and the Cumberland

        County Community Service Worker Handbook.

6.      “Procedure” refers to the Cumberland County Complaint Process for Reporting Abusive

        Conduct, Discrimination, Harassment, Sexual Harassment, and Workplace Violence,

        contained within the Cumberland County Personnel Policy/Employee Handbook and the

        Cumberland County Community Service Worker Handbook.

7.      “Relief Participants” are Charging Party 1, Charging Party 2, Charging Party 3, Charging

        Party 4, Employee 1, Employee 2, Employee 3, Employee 4, Employee 5, and

        Employee 6.

IV.     PURPOSES OF THE CONSENT DECREE

8.      The purposes of this Decree are to:

        a.     Provide non-monetary remedies, including injunctive and equitable relief, that

               ensure that Cumberland County does not discriminate against any employee on

               the basis of sex or retaliate against any employee in violation of Title VII; and

        b.     Provide monetary relief to the Relief Participants in consideration for a release of

               their claims set forth in the United States’ complaint.




1
 Cumberland County does not concede that community service workers are “employees” under
Title VII. For the sole purpose of this Consent Decree, however, Cumberland County does not
object to this definition.
                                                 3

     Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 3 of 12 PageID #: 48
V.       INJUNCTIVE & EQUITABLE RELIEF

9.       In accordance with the terms of this Decree, Cumberland County shall not:

         a.     Engage in any act or practice that discriminates against any employee on the basis

                of sex or retaliates against any employee in violation of Title VII; or

         b.     To the extent proscribed by Title VII, discriminate against any person because

                that person participated in or cooperated with the United States’ investigation of

                Cumberland County, participated in the litigation of this case, complained about

                or opposed the challenged employment practices, or received or sought relief or

                otherwise benefitted from the terms of this Decree.

VI.      IMPLEMENTATION OF REVISED POLICY AND PROCEDURE

10.      Within thirty (30) days of the date of entry of this Decree, Cumberland County will adopt

         the Parties’ agreed-upon revised Sexual Harassment Policy (“Policy”) and the Parties’

         agreed-upon revised Complaint Process for Reporting Abusive Conduct, Discrimination,

         Harassment, Sexual Harassment, and Workplace Violence (“Procedure”).

11.      Within thirty (30) days of Cumberland County’s adoption of the revised Policy and

         Procedure, Cumberland County will implement them by:

         a.     Distributing the revised Policy and Procedure to all Cumberland County

                employees;

         b.     Documenting that each employee has received the revised Policy and Procedure;

                and

         c.     Posting the revised Policy and Procedure on its website and in its facilities.

12.      Thereafter, Cumberland County will distribute the revised Policy and Procedure to each

         new employee within fifteen (15) days of hire or, in the case of community service



                                                  4

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 4 of 12 PageID #: 49
         workers, as soon as practicable but no later than two (2) days after beginning his/her

         community service assignment.

VII.     IMPLEMENTATION OF REVISED TRAINING

13.      Within ninety (90) days of Cumberland County’s adoption of the revised Policy and

         Procedure, Cumberland County will provide to all Cumberland County employees the

         Parties’ agreed-upon training on the revised Policy and Procedure.

14.      Cumberland County will document that each employee has completed the training.

15.      Thereafter, Cumberland County will provide to each new employee the Parties’ agreed-

         upon training within fifteen (15) days of hire or, in the case of community service

         workers, as soon as practicable but no later than two (2) days after beginning his/her

         community service assignment.

16.      Cumberland County will document that each new employee has completed the training.

VIII. MONETARY RELIEF

17.      In settlement of the United States’ claims for relief, Cumberland County agrees to pay a

         total of One Million, One Hundred Thousand Dollars ($1,100,000). As set forth in

         Paragraph 20 below, Cumberland County, through, in part, proceeds from its insurance

         coverage, will direct the payment of $1,075,000 in monetary relief to the Relief

         Participants in exchange for releases of their claims. Cumberland County will also direct

         the payment of $25,000 in attorney’s fees to their attorney, John Nisbet.

18.      To receive relief under this Decree, each Relief Participant must execute a release in a

         format materially the same as set forth in Exhibit 1 and return it to the United States

         within thirty (30) days of the date of entry of the Decree.




                                                   5

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 5 of 12 PageID #: 50
19.      The United States will provide Cumberland County with copies of the executed releases

         within thirty-five (35) days of the date of entry of the Decree. Cumberland County

         agrees to accept reasonable facsimiles of signed forms in place of the originals.

20.      Within thirty (30) days of Cumberland County’s receipt of the executed releases from the

         United States, Cumberland County will issue checks for the monetary settlement. Each

         check will be made payable to the individual Relief Participant and Daniels & Nisbet in

         the amount of individual monetary relief listed on Exhibit 2.

21.      Each Relief Participant’s individual monetary relief payment is attributable to

         compensatory damages and is pursuant to and within the statutory limitations of Section

         102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981. Cumberland County will issue

         each Relief Participant an IRS Form 1099 for the amount of her individual monetary

         relief.

22.      Within five (5) days of Cumberland County’s issuance of the monetary settlement checks

         as described in Paragraph 20, Cumberland County will confirm the issuance to the United

         States.

IX.      RECORDS RETENTION

23.      Cumberland County will retain the following documents and information during the term

         of this Decree, or for the period of time required by other applicable records retention

         requirements, whichever is longer:

         a.        The provisions and effective dates of the revised Policy and Procedure adopted

                   pursuant to Paragraph 10 and distributed to its employees;

         b.        Documentation that each employee received the revised Policy and Procedure as

                   required by Paragraphs 11 and 12;



                                                    6

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 6 of 12 PageID #: 51
         c.       The provisions and effective dates of the training on the revised Policy and

                 Procedure pursuant to Paragraphs 13 and 15 and provided to its employees;

         d.      Documentation that each employee received the training on the revised Policy and

                 Procedure as required by Paragraphs 14 and 16; and

         e.      All documents that come into Cumberland County’s possession relating to any

                 written or verbal complaint of sexual harassment or related retaliation, made by

                 any employee, including documents relating to Cumberland County’s

                 investigation and resolution of any such complaint.

24.      The United States may review Cumberland County’s compliance with this Decree at any

         time and accordingly will have the right to inspect and copy any documents related to

         Cumberland County’s compliance with this Decree upon fifteen (15) days’ written notice

         to Cumberland County, without further order from this Court.

X.       PROVISION OF RECORDS TO THE UNITED STATES

25.      For the duration of this agreement, Cumberland County will send reports every six

         months to the United States identifying:

         a.       All complaints of sexual harassment and all related complaints of retaliation,

                  including, at a minimum:

                i.       The date of the complaint and the date the complaint was received by

                         Cumberland County, if different from the date of the complaint;

               ii.       Whether the complaint was oral or written;

              iii.       A description of the complaint, including the identity, by name and title,

                         of the individuals accused of harassment or retaliation, if known; and




                                                    7

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 7 of 12 PageID #: 52
              iv.       Any formal or informal report of investigation, including any

                        recommended corrective action or discipline and whether that corrective

                        action or discipline was taken;

         b.      Documentation that each employee received the revised Policy and Procedure as

                 required by Paragraphs 11 and 12; and

         c.      Documentation that each employee received the training on the revised Policy and

                 Procedure as required by Paragraphs 14 and 16.

26.      Six (6) months after the date of entry of this Decree, Cumberland County will provide its

         first report covering the time period from November 1, 2019, through five (5) months

         after the date of entry of this Decree.

27.      A report will be due every six (6) months thereafter for the duration of the Decree,

         covering the six (6)-month time period since the previous report. Barring any extension

         of this Decree, Cumberland County will provide the United States three reports

         containing the information described above.

XI.      DISPUTE RESOLUTION

28.      The Parties will attempt in good faith to resolve informally any dispute concerning

         Cumberland County’s compliance with this Decree. Upon request by either Party, the

         Parties, through their counsel, will make themselves available for a telephone conference

         to discuss any such dispute within ten (10) days of such a request. If the Parties are

         unable to reach agreement after informally seeking to resolve the dispute, either Party

         may move the Court to enforce the Decree and may seek a ruling that enforces this Court




                                                   8

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 8 of 12 PageID #: 53
         Order, provided the moving Party gives at least thirty (30) days written advance notice to

         the nonmoving Party.

XII.     MODIFICATION OF THE DECREE

29.      This Decree constitutes the entire agreement and all commitments of the Parties.

30.      The Parties may jointly agree to modifications of the time limits for the specific

         performance of the non-monetary relief provisions set forth in this Decree without Court

         approval. The Parties may agree to other modifications of the non-monetary relief

         provisions of the Decree only with approval of the Court.

31.      The Parties and the Relief Participants may agree to modifications of the time limits for

         the specific performance of the monetary relief provisions set forth in this Decree without

         Court approval. The Parties and the Relief Participants may agree to other modifications

         of the monetary relief provisions of the Decree only with approval of the Court.

XIII. JURISDICTION OF THE COURT

32.      The Court shall retain jurisdiction over this Decree for the purposes of implementing the

         relief provided herein and resolving any disputes or entering any orders that may be

         necessary to implement the relief provided herein.

XIV. DURATION OF CONSENT DECREE AND TERMINATION

33.      This Decree will remain in effect for eighteen (18) months from the date of entry of this

         Decree. The United States may move the Court to extend the duration of the Decree and

         the Court may extend the term only upon a showing of (1) Cumberland County’s

         substantial non-compliance with this Decree during its term, and (2) good cause for

         extending the term. Absent an extension, the Decree will expire without further order of

         the Court at the conclusion of this eighteen (18)-month period.



                                                  9

      Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 9 of 12 PageID #: 54
XV.   GENERAL PROVISIONS

34.   If any deadline referenced in this Agreement falls on a weekend or federal holiday, the

      deadline shall be moved to the next business day.

35.   If any provision of this Decree is found to be unlawful, only the specific provision in

      question will be affected and the other provisions will remain in full force and effect.

36.   The Parties will bear their own costs, expenses, and attorneys’ fees in this action,

      including the costs of compliance or monitoring.

37.   Where possible, all documents required to be delivered to the United States under this

      Decree shall be sent via electronic mail to Jennifer Swedish

      (jennifer.swedish@usdoj.gov), Julia Quinn (julia.quinn@usdoj.gov), and Kara Sweet

      (kara.sweet@usdoj.gov). Where such electronic mail is not possible, documents shall be

      sent via overnight delivery to:

             Jennifer Swedish
             Julia Quinn
             Employment Litigation Section
             Civil Rights Division
             United States Department of Justice
             4 Constitution Square
             150 M Street NE, Room 9.1134
             Washington, DC 20530

38.   Any Party may update mailing or electronic addresses to all other parties without

      requiring any changes to this Decree.

39.   This Decree may be executed in multiple counterparts, each of which together shall be

      considered an original but all of which shall constitute one Decree. The Parties agree to

      be bound by facsimile signatures.




                                               10

  Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 10 of 12 PageID #: 55
It is so ORDERED, this ____ day of ________________, 2021.

                                            ________________________________
                                            Magistrate Judge Alistair Newbern
                                            United States District Judge




                                       11

Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 11 of 12 PageID #: 56
Date: March 23, 2021
                                              Agreed to and entered into by:

FOR PLAINTIFF UNITED STATES OF AMERICA:

PAMELA S. KARLAN                                     MARY JANE STEWART
Principal Deputy Assistant Attorney General          Acting United States Attorney
Civil Rights Division                                Middle District of Tennessee

DELORA L. KENNEBREW                                  s/ Kara F. Sweet
Chief                                                KARA F. SWEET
                                                     Assistant United States Attorney
JOHN P. BUCHKO                                       United States Attorney’s Office
Deputy Chief                                         110 Ninth Avenue South, Suite A-961
                                                     Nashville, TN 37203
s/ Jennifer M. Swedish                               (615) 736-5151
JENNIFER M. SWEDISH                                  Kara.Sweet@usdoj.gov
(pro hac vice admission pending)

s/ Julia T. Quinn
JULIA T. QUINN
(pro hac vice admission pending)
Trial Attorneys
U.S. Department of Justice
Civil Rights Division
Employment Litigation Section
4 Constitution Square
150 M Street NE / Room 9.1134
Washington, D.C. 20530
(202) 305-4069
Jennifer.Swedish@usdoj.gov
Julia.Quinn@usdoj.gov

Counsel for the United States of America

FOR DEFENDANT CUMBERLAND COUNTY, TENNESSEE:

s/ Cassandra M. Crane____________
CASSANDRA M. CRANE
Farrar & Bates, LLP
12 Cadillac Drive, Suite 480
Brentwood, TN 37027
(615) 620-7309
Casey.Crane@farrar-bates.com

Counsel for Cumberland County, Tennessee

                                                12

  Case 2:21-cv-00012 Document 13-1 Filed 03/23/21 Page 12 of 12 PageID #: 57
